EXHIBIT 10.2

 

MERCURY INTERACTIVE CORPORATION

AMENDED AND RESTATED 1999 STOCK OPTION PLAN

 

NOTICE OF STOCK OPTION GRANT

 

[optionee]

[address]

 

You have been granted an Option under the Amended and Restated 1999 Stock Option
Plan (the “Plan”). The terms of your Option are governed by the Plan, the Stock
Option Agreement attached hereto (including Exhibit A to the Stock Option
Agreement) and this Notice of Stock Option Grant. (The Stock Option Agreement,
including Exhibit A and this Notice of Stock Option Grant together will be
referred to as the “Option Agreement.”). Unless otherwise stated herein, all
capitalized terms in the Stock Option Agreement shall have the same meaning as
defined in the Plan and in the Stock Option Agreement. Your Option is an option
to purchase shares of Common Stock of Mercury Interactive Corporation
(“Company”) as follows:

 

Date of Grant       [date]                                      Vesting
Commencement Date       [date]                                      Exercise
Price Per Share    $ [exercise price]                     Total Number of
Optioned Shares Granted       [shares]                                  Total
Exercise Price of Shares Granted    $ [total price]                            
Grant Number      Type of Option    ¨ Incentive Stock Option     
x Nonqualified Stock Option Term/Expiration Date    10
years/                    

 

Exercise Schedule:

 

This Option may be exercised in whole or in part, in accordance with the Vesting
Schedule set out below.

 

Vesting Schedule

 

25% of the Total Number of Optioned Shares vest on the 1st anniversary of the
Vesting Commencement Date and thereafter, 1/48th of the Total Number of Optioned
Shares vest monthly on the monthly anniversary of the Vesting Commencement Date
until fully vested. In the event of fractional Shares, the monthly number of
Shares shall be adjusted accordingly to the nearest whole Share.

 

Termination Period:

 

Option may be exercised for twelve (12) months after termination of active
employment or consulting relationship except as set out in Sections 5, 6 and 7
of the Stock Option Agreement (but in no event later than the Expiration Date).



--------------------------------------------------------------------------------

Form of Exercise:

 

Exercise of this Option shall be on a properly executed Exercise Notice in the
form provided by the Company, along with (i) cash, (ii) check or (iii) if by
broker sale, delivery of such documentation as the Plan Administrator and the
broker shall require to effect delivery of the sale or loan proceeds required to
pay the exercise price and any tax withholding resulting from such exercise,
unless provided otherwise in Exhibit A to the Stock Option Agreement.

 

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES PURSUANT TO THIS
OPTION IS EARNED ONLY BY CONTINUING CONSULTANCY OR EMPLOYMENT AT THE WILL OF THE
COMPANY (NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR
ACQUIRING SHARES HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AGREEMENT, NOR IN THE COMPANY’S AMENDED AND RESTATED 1999 STOCK
OPTION PLAN WHICH IS INCORPORATED HEREIN BY REFERENCE, SHALL CONFER UPON
OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION OF EMPLOYMENT OR CONSULTANCY BY
THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH HIS/HER RIGHT OR THE
COMPANY’S RIGHT TO TERMINATE HIS EMPLOYMENT OR CONSULTANCY AT ANY TIME, WITH OR
WITHOUT CAUSE.

 

Optionee acknowledges receipt of a copy of the Plan and certain information
related to it and represents that he or she is familiar with the terms and
provisions of the Plan and this Option Agreement. Optionee accepts this Option
Agreement subject to all such terms and provisions. Optionee has reviewed the
Plan and this Option Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Option Agreement and fully
understands all provisions of the Option Agreement.

 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the AMENDED AND RESTATED 1999 STOCK OPTION PLAN and the
Option Agreement, each of which are attached and made a part of this document.

 

OPTIONEE:   MERCURY INTERACTIVE CORPORATION,     a Delaware corporation

/s/

--------------------------------------------------------------------------------

  By:  

/s/

--------------------------------------------------------------------------------

Signature        

 

--------------------------------------------------------------------------------

  Title:  

 

--------------------------------------------------------------------------------

Print Name         Dated:   Dated:    

 

I am unmarried or reside in a separate property state             .

Spousal consent attached             .

I am married and have previously filed a spousal consent with the Company
            .



--------------------------------------------------------------------------------

EXHIBIT A TO NOTICE OF GRANT

 

STOCK OPTION AGREEMENT

 

FOR THE MERCURY INTERACTIVE CORPORATION

AMENDED AND RESTATED 1999 STOCK OPTION PLAN

 

1. Grant of Option. Mercury Interactive Corporation, a Delaware corporation
(“the Company”), has granted to the Optionee named in the Notice of Grant (the
“Optionee”), an option (the “Option”) to purchase a total number of shares of
Common Stock (the “Shares”) set forth in the Notice of Grant, at the exercise
price per share set forth in the Notice of Grant (the “Exercise Price”), and in
all respects subject to the terms, definitions and provisions of the Amended and
Restated 1999 Stock Option Plan (the “Plan”) adopted by the Company, which is
incorporated herein by reference. Unless otherwise defined herein, the terms
defined in the Plan shall have the same defined meanings herein.

 

If designated an Incentive Stock Option, this Option is intended to qualify as
an Incentive Stock Option as defined in Section 422 of the Code.

 

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions of Section 9 of the Plan as follows:

 

(a) Right to Exercise.

 

(i) Subject to subsections 2 (a) (ii), (iii) and (iv ) below, this Option shall
be exercisable cumulatively, as set forth in the Notice of Grant; provided,
however, that the vesting schedule shall temporarily cease during any period of
time that the Optionee’s employment is subject to an approved leave of absence
in excess of thirty (30) days and recommences thereafter. This Option may be
exercised in whole or in part at any time as to the Shares which have not yet
vested under the vesting schedule; provided, however, that the Optionee shall
execute as a condition to such exercise of this Option, the Restricted Stock
Purchase Agreement attached hereto as Exhibit A.

 

(ii) This Option may not be exercised for a fraction of a share.

 

(iii) In the event of Optionee’s death, disability or other termination of
employment, the exercisability of the Option is governed by Sections 5, 6 and 7
below, subject to the limitations contained in subsection 2(a)(iv).

 

(iv) In no event may this Option be exercised after the date of expiration of
the term of this Option as set forth in Section 9 below.

 

(b) Method of Exercise. This Option shall be exercisable by written notice which
shall state the election to exercise the Option, the number of Shares in respect
of which the Option is being exercised, and such other representations and
agreements with respect to such Shares of Common Stock as may be required by the
Company pursuant to the provisions of the Plan. Such written notice shall be
signed by the Optionee and shall be delivered in person or by certified mail to
the Secretary of the Company. The written notice shall be accompanied by payment
of the Exercise Price. This Option shall be deemed to be exercised upon the
receipt by the Company of such written notice accompanied by the Exercise Price.

 

No share will be issued pursuant to the exercise of an Option unless such
issuance and such exercise shall comply with all relevant provisions of law and
the requirements of any stock



--------------------------------------------------------------------------------

exchange upon which the Shares may then be listed. Assuming such compliance, for
income tax purposes the Shares shall be considered transferred to the Optionee
on the date on which the Option is exercised with respect to such Shares.

 

3. Method of Payment.

 

(a) Forms of Consideration Authorized. Payment of the Exercise Price shall
consist of: (i) cash; (ii) check; (iii) by means of a Cashless Exercise, as
defined in this Section 3(b); or (iv) by any combination of the foregoing.

 

(b) A “Cashless Exercise” means the assignment in a form acceptable to the
Company of the proceeds of a sale or loan with respect to some or all of the
shares of Stock acquired upon the exercise of the Option pursuant to a program
or procedure approved by the Company (including, without limitation, through an
exercise complying with the provisions of Regulation T as promulgated from time
to time by the Board of Governors of the Federal Reserve System). The Company
reserves, at any and all times, the right, in the Company’s sole and absolute
discretion, to decline to approve or terminate any such program or procedure.

 

4. Restrictions on Exercise. This Option may not be exercised until such time as
the Plan has been approved by the stockholders of the company, or if the
issuance of such Shares upon such exercise or the method of payment of
consideration for such shares would constitute a violation of any applicable
federal or state securities or other law or regulation, including any rule under
Part 207 of Title 12 of the Code of Federal Regulations (“Regulation G”) as
promulgated by the Federal Reserve Board. As a condition to the exercise of this
Option, the Company may require Optionee to make any representation and warranty
to the Company as may be required by any applicable law or regulation.

 

5. Termination of Status as an Employee. In the event of termination of
Optionee’s Continuous Status as an Employee, the Optionee may, but only within
twelve (12) months after the date of such termination (but in no event later
than the date of expiration of the term of this Option as set forth in Section 9
below), exercise this Option to the extent exercisable at the date of such
termination. To the extent this Option was not exercisable at the date of such
termination, or if the Optionee does not exercise this Option within the time
specified herein, the Option shall terminate.

 

6. Disability of Optionee. Notwithstanding the provisions of Section 5 above, in
the event of termination of Optionee’s Continuous Status as an Employee as a
result of Optionee’s total and permanent disability (as defined in Section 22
(e) (3) of the Code), the Optionee may, but only within twelve (12) months from
the date of termination of employment (but in no event later than the date of
expiration of the term of this Option as set forth in Section 9 below), exercise
this Option to the extent exercisable at the date of such termination. To the
extent that the Option was not exercisable at the date of termination, or if the
Optionee does not exercise such Option within the time specified herein, the
Option shall terminate.

 

7. Death of Optionee. In the event of the death of Optionee:

 

(a) during the term of this Option and while an Employee of the Company and
having been in continuous status as an Employee since the date of grant of the
Option, the Option may be exercised in full even as to shares which otherwise
would not have been vested, at any time within twelve (12) months following the
date of death (but in no event later than the date of expiration of the term of
this Option as set forth in Section 9 below), by Optionee’s estate or by a
person who acquired the right to exercise; or



--------------------------------------------------------------------------------

(b) within thirty days after the termination of Optionee’s Continuous Status as
an Employee, the Option may be exercised, at any time within twelve (12) months
following the date of death (but in no event later than the date of expiration
of the term of this Option as set forth in Section 9 below), by Optionee’s
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only to the extent of the right to exercise what had accrued
at the date of termination.

 

8. Non-Transferability of Option; Successors and Assigns. This Option may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by him.
The terms of this Option shall be binding upon the executors, administrators,
heirs, successors and assigns of the Optionee.

 

9. Term of Option. This Option may not be exercised more than ten (10) years
(five years if Optionee owns, immediately before this Option is granted, stock
representing more than 10 percent of the total combined voting power of all
classes of stock of the Company or of any Parent or Subsidiary) from the date of
grant of this Option, and may be exercised during such term only in accordance
with the Plan and the terms of this Option.

 

10. Taxation Upon Exercise of Option. Optionee understands that, upon exercising
a Nonstatutory Stock Option, he or she will recognize income for tax purposes in
an amount equal to the excess of the then fair market value of the Shares over
the Exercise Price, and that if the Optionee is an employee, the Company will be
required to withhold federal and state taxes from Optionee’s compensation, or
collect withholding taxes from Optionee at the time of exercise. Optionee
understands that if the Option qualifies as an ISO, upon the exercise of the
Option, the excess, if any, of the fair market value of the Shares on the date
of exercise over the Exercise Price will be treated as an adjustment to the
alternative minimum tax for federal tax purposes and may subject the Optionee to
the alternative minimum tax in the year of exercise. Optionee acknowledges that
he or she has been given the opportunity to consult and is relying solely on tax
and legal counsel of his or her own choosing with regard to the exercise of his
or her Option.

 

11. Notice of Disqualifying Disposition of ISO Shares. If the Option granted to
Optionee herein is an ISO, and if Optionee sells or otherwise disposes of any of
the Shares acquired pursuant to ISO on or before the later of (1) the date two
years after the Date of Grant, or (2) the date one year after the date of
exercise, Optionee hereby agrees to notify the Company in writing within 30 days
after the date of any such disposition. Optionee agrees that Optionee may be
subject to income tax withholding by the Company on the compensation income
recognized by the Optionee from the early disposition by payment in cash or out
of the current earnings paid to the Optionee. Optionee understands that if he
disposes of such shares at any time after the expiration of such two-year and
one-year holding periods, any gain on such sale will be taxed as long-term
capital gain.

 

12. Designation of Beneficiary . The Employee shall have the right to appoint
any individual or legal entity in writing, on Exhibit B to the Notice of Grant,
as his or her beneficiary to receive any Option (to the extent not previously
exercised or forfeited) under this Agreement upon the Employee’s death. Such
designation under this Agreement may be revoked by the Employee at any time and
a new beneficiary may be appointed by the Employee by execution



--------------------------------------------------------------------------------

and submission to the Stock Administration Department of the Company of a
revised Exhibit B to this Agreement. In order to be effective, a designation of
beneficiary must be completed by the Employee on Exhibit B and received by the
Stock Administration Department of the Company, prior to the date of the
Employee’s death. In the absence of such designation, the Employee’s beneficiary
shall be the person designated under the Employee’s will or as defined by the
applicable state laws of the decedent’s distribution.

 

OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES SUBJECT TO THIS
OPTION IS EARNED ONLY BY CONTINUING EMPLOYMENT AT THE WILL OF THE COMPANY (NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS OPTION OR ACQUIRING SHARES
HEREUNDER). OPTIONEE FURTHER ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS
AGREEMENT, NOR IN THE COMPANY’S STOCK OPTION PLAN WHICH IS INCORPORATED HEREIN
BY REFERENCE, SHALL CONFER UPON OPTIONEE ANY RIGHT WITH RESPECT TO CONTINUATION
OF EMPLOYMENT BY THE COMPANY, NOR SHALL IT INTERFERE IN ANY WAY WITH HIS OR HER
RIGHT OR THE COMPANY’S RIGHT TO TERMINATE HIS OR HER EMPLOYMENT AT ANY TIME,
WITH OR WITHOUT CAUSE.